Citation Nr: 1313605	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-22 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to November 1951.  He died on September [redacted], 2008.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before a Decision Review Officer in January 2010. A transcript of the hearing is in the file.  

The Board remanded this matter to the agency of original jurisdiction in November 2012 for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for hearing loss, evaluated as 100 percent disabling, which was granted as of September 22, 2006. 

2.  There was no clear and unmistakable error in the rating decision assigning the effective date of September 22, 2006, for the award of a 100 percent rating for hearing loss.  




3.  The Veteran was not rated as totally disabled for a continuous period of at least 10 years immediately preceding death.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2012). 

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Where the Appellant argues clear an unmistakable error, VCAA notice is not required.   Livesay v. Prinicipi, 15 Vet. App. 165 (2001).  Also, VA is not required to provide VCAA notice where the undisputed facts render the claimant ineligible for the benefit sought.

Legal Criteria

Under 38 U.S.C.A. § 1318, dependency and indemnity compensation is payable to a Veteran's surviving spouse, where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty or for 10 or more years immediately preceding his death. 



The award of dependency and indemnity compensation maybe shown by clear and unmistakable error in an adjudication during the Veteran's lifetime.  38 C.F.R. § 3.22. 

At the time of the Veteran's death on September [redacted], 2008, service connection was in effect for hearing loss rated 100 percent effective September 22, 2006.  The total disability rating had been in effect for almost 2 years prior to his death.  

Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death and he was not rated totally disabled continuously since his release from active duty in 1951.  38 C.F.R. § 3.22(a).  

The Appellant asserts that the RO committed clear and unmistakable error in the rating decision in November 2006, assigning an effective date of September 22, 2006 for the award of a 100 percent rating for the service-connected hearing loss.  

In November 2012, the Board remanded the matter so that the RO could consider the Appellant's claim of clear and unmistakable error.   In a rating decision is February 2013, the RO adjudicated the claim, including the allegations of clear and unmistakable error and furnished the Appellant a supplemental statement of the case).  Accordingly, there has been substantial compliance with the Board's remand instructions.  

In adjudicating the claim of clear and unmistakable error, the RO determined that the Appellant did not have standing to bring the claim, because the Veteran had not filed such a claim during his lifetime.  



Under 38 C.F.R. § 3.22, dependency and indemnity compensation is payable to a Veteran's surviving spouse in a case were the Veteran's death was caused by a service-connected disability, but the Veteran was in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or for a period of not less than five years from the date of the veteran's discharge or release from active duty, or for a period of not less than one year immediately preceding death if the veteran was a former prisoner of war. 

The phrase 'entitled to receive' refers to Veteran, who at the time of his death, had a service-connected disability, rated totally disabling by VA, and would have received a total disability earlier, but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime. 

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision where evidence establishes clear and unmistakable error.  A determination of clear and unmistakable error requires that: either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and the determination must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

In order for there to be a valid claim of clear and unmistakable error, the claimant  must assert more than a disagreement as to how the facts were weighed or evaluated. 




Analysis

The Appellant asserts that the RO committed clear and unmistakable error in the rating decision by the RO in November 2006 by assigning an effective date of September 22, 2006, for the 100 percent rating for the service-connected hearing loss.  The Appellant argues that in September 1983 the Veteran submitted an informal claim for increase for hearing loss, which was unadjudicated until the rating decision November 2006.  She asserts that if an effective date of September 1983 was assigned, she would be eligible for dependency and indemnity compensation under 38 U.S.C.A. § 1318, as the Veteran would have been in receipt of a total schedular rating for hearing loss for more than 10 years prior to his death.

The effective date for an award of compensation based on an original claim will be no earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The September 1983 letter which the Appellant asserts was an informal claim for benefits includes a photocopy of a VA benefit check.  Underneath the check the Veteran wrote a "copy of my check I received September 1.  Notice it is less than what it has been.  $234 instead of $243.  By copy of the letter I received it should have been $261.  $27 short.  Please straighten out."  The next paragraph reads:  "Does the V.A. Hospital in Des Moines have an audiology department there.  Always before I have went to Iowa City.  My hearing is down and my hearing aid is not doing the job.  I think I need a different aid."  

A "claim" is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 



Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a). 

Although the Veteran communicated that his hearing acuity was down, there is no indication of intent to file a claim for a higher rating.  The Veteran's intent appears to have been to obtain a hearing aid.   

Previous communications from the Veteran reflect that he was well aware of how to communicate intent to claim for VA benefits.  In June 1972 statement, the Veteran wrote "please re-open my claim for an ear condition.  I believe I am more than 20% disabled."  He went on to state that he received both VA and non-VA treatment for hearing loss.  In April 1979, the Veteran filed a "claim to include service connection for tinnitus" and also stated that "I feel my hearing loss has gotten worse.  I would like reevaluation for the same."  

It is not undebatable that the Veteran intended to file an informal claim for increase for hearing loss in September 1983. The Veteran did not file a claim for an increase until September 22, 2006.  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As it is not undebatable that a claim for increase for hearing loss was filed prior to September 22, 2006, and even if such a claim were pending, there was no factual basis to rate hearing loss 100 percent before September 2006, and clear and unmistakable error of fact or of law is not shown. 









As clear and unmistakable error in the rating decision in November 2006 by the RO, assigning an effective date of September 22, 2006, for the 100 percent rating for hearing loss is not shown, the criteria for the award of dependency and indemnity based on a service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death under 38 U.S.C.A. § 1318 have not been met.


ORDER

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  
is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


